Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species I in the reply filed on 11/06/2020 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden to consider all claims.  This is not found persuasive because The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph. Examiner agrees that all claims as currently presented read on Species I.
.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17 of U.S. Patent No. 10483370 B2 in view of Pradhan et. Al. (US 20150041926 A1 hereinafter Pradhan). 

Regarding claim 1, 10483370 teaches a method for manufacturing a semiconductor structure, comprising: 

forming a work function metal layer over the gate dielectric layer (claim 15, lines 6-7); 
forming a gate electrode layer over the work function metal layer (claim 15, lines 8-9); 
removing part of the work function metal layer to form a gap between the gate dielectric layer and the gate electrode layer (claim 15, lines 10-12); 
removing part of the gate dielectric layer to enlarge the gap (claim 15, lines 13-14); 
removing part of the gate electrode layer from the enlarged gap (claim 15, lines 15-16); and 
forming a dielectric layer covering the gate dielectric layer, the work function metal layer, and the gate electrode layer, wherein the dielectric layer comprises a first portion (portion filling first trench) directly above the work function metal layer, a second portion (portion filling second trench)  directly above the gate dielectric layer, and a third portion (portion filling third trench)  directly above the gate electrode layer (claim 15, lines 17-20), and the first portion is thicker than the second portion, and the second portion is thicker than the third portion (claim 17).  
	10483370 does not specify forming a fin structure from a substrate; the gate dielectric layer is across the fin structure and the removing steps are done by etching.
Pradhan teaches in Figs. 2-20 with associated text a method for manufacturing a semiconductor structure similar to that of 10483370, comprising: 
forming a fin structure 112 from a substrate 102 (Fig. 2); 
forming a gate dielectric layer 124 across the fin structure (Fig. 13, paragraph [0047]); 
etching a work function metal layer (Fig. 18, paragraph [0051]); 
etching a gate dielectric layer (Fig. 18, paragraph [0051]); and
etching a gate electrode layer (Fig. 18, paragraph [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forming a fin structure from a substrate; the gate dielectric layer is  across the fin structure and the removing steps are done by etching as taught by Pradhan in the method of 10483370 because according to Pradhan by using such non-planar semiconductor bodies may be used to form transistors capable of full depletion with very small gate lengths (paragraph [0032]) and etching is suitable to remove such layers (paragraph [0051]).

Regarding claim 4, 10483370 teaches the dielectric layer is in direct contact with a top surface (portion in the second trench formed by removing top portion of gate dielectric layer) and a sidewall (portion filling second trench which exposed the sidewall of the dielectric layer) of the gate dielectric layer.
 
Regarding claim 14, 10483370 teaches a method for manufacturing a semiconductor structure, comprising: 
forming a gate dielectric layer (claim 15, line 5); 
forming a work function metal layer over the gate dielectric layer (claim 15, lines 6-7); 
forming a gate electrode layer over the work function metal layer (claim 15, lines 8-9); 
removing a portion of the work function layer to form a gap between the gate dielectric layer and the gate electrode layer (claim 15, lines 10-12); 
removing a portion of the gate dielectric layer to enlarge the gap (claim 15, lines 13-14); and 
forming a dielectric layer in the enlarged gap over the gate dielectric layer and the work function metal layer (claim 15, lines 17-20).  
	10483370 does not specify forming a fin structure from a substrate; forming a dummy gate structure across the fin structure; forming gate spacers on sidewalls of the dummy gate structure; removing the dummy gate structure to form a trench exposing the fin structure; the gate dielectric layer is  covering the fin structure exposed by the trench and the removing steps are done by etching.
Pradhan teaches in Figs. 2-20 with associated text a method for manufacturing a semiconductor structure similar to that of 10483370, comprising: forming a fin structure 112 from a substrate 102 (Fig. 2); 
forming a dummy gate structure 136 across the fin structure (Fig. 5, paragraph [0042]); 
forming gate spacers 144 on sidewalls of the dummy gate structure (Fig. 8, paragraph [0044]); 
removing the dummy gate structure to form a trench exposing the fin structure 154 (Fig. 12, paragraph [0047]); 
forming a gate dielectric layer 124 covering the fin structure exposed by the trench (Fig. 13, paragraph [0047]); 
etching a work function layer (Fig. 18, paragraph [0051]); and

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pradhan method for forming a fin structure from a substrate; and the gate in the method of 10483370 because according to Pradhan by using such non-planar semiconductor bodies may be used to form transistors capable of full depletion with very small gate lengths (paragraph [0032]) and etching is suitable to remove such layers (paragraph [0051]).


Claims 7 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17 of U.S. Patent No. 10483370 B2 in view of Pradhan and further in view of Xie et. Al. (US 20150076609 A1 hereinafter Xie). 

Regarding claim 7, 10483370 teaches a method for manufacturing method for manufacturing a semiconductor structure, comprising: 
forming a gate dielectric layer (claim 15, line 5); 
forming a work function metal layer over the gate dielectric layer (claim 15, lines 6-7); 
forming a gate electrode layer over the work function metal layer to fill the trench (claim 15, lines 8-9); 
removing a portion of the work function layer to expose a sidewall of the gate dielectric layer (claim 15, lines 10-12); 
removing a portion of the gate dielectric layer from the exposed sidewall of the gate dielectric layer (claim 15, lines 13-14); and 
forming a dielectric layer covering the exposed sidewall of the gate spacers, a top surface of the gate dielectric layer, and a top surface of the work function metal layer (claim 15, lines 17-20).  
	10483370 does not specify forming a fin structure from a substrate; forming a dummy gate structure across the fin structure and extending; forming gate spacers on sidewalls of the dummy gate structure; removing the dummy gate structure to form a trench; the gate dielectric layer is covering the fin structure exposed by the trench; the removing steps are done by etching; and the removing a portion of 
Pradhan teaches in Figs. 2-20 with associated text a method for manufacturing a semiconductor structure similar to that of 10483370, comprising: 
forming a fin structure 112 from a substrate 102 (Fig. 2); 
forming a dummy gate structure 136 across the fin structure (Fig. 5, paragraph [0042]); 
forming gate spacers 144 on sidewalls of the dummy gate structure (Fig. 8, paragraph [0044]); 
removing the dummy gate structure to form a trench 154 (Fig. 12, paragraph [0047]);  28TSMC No.P20150163US02/0503-A39816D1USF/noelle/Dean
forming a gate dielectric layer 124 covering a bottom surface and sidewalls of the trench (Fig. 13, paragraph [0047]); 
etching the gate dielectric layer to expose a sidewall of the gate spacers (Fig. 18, paragraph [0051]); and 
forming a dielectric layer 170 covering the exposed sidewall of the gate spacers, a top surface of the gate dielectric layer, and a top surface of the work function metal layer (Fig. 20, paragraph [0052]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pradhan method for forming a fin structure from a substrate; and the gate in the method of 10483370 because according to Pradhan by using such non-planar semiconductor bodies may be used to form transistors capable of full depletion with very small gate lengths (paragraph [0032]) and etching is suitable to remove such layers (paragraph [0051]).
10483370 in view of Pradhan still does not specify forming an isolation structure around a fin structure; and the dummy gate structure is extending over the isolation structure.
	Xie teaches forming an isolation structure 107 around a fin structure 106 (Fig. 3A, paragraph [0038]) similar to that of 10483370; and
forming a dummy gate structure 124 extending over the isolation structure (Fig. 3B, paragraph [0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an isolation structure similar to that of Xie around the fin structure of 10483370 in view of Pradhan so that the dummy gate structure of Pradhan is extending over the isolation structure because according to Xie such a structure produces a thinner layer of the insulating material in the bottom of the trenches 102T so as to locally isolate the fins 106 from one another (paragraph [0039])

Regarding claim 10, 10483370 in view of Pradhan and Xie teaches etching the gate electrode layer after etching the gate dielectric layer from the exposed sidewall of the gate dielectric layer and before forming the dielectric layer covering the exposed sidewall of the gate spacers, the top surface of the gate dielectric layer, and the top surface of the work function metal layer (claim 15, lines 15-16), wherein the dielectric layer covers a top surface of the gate electrode layer (claim 15, lines 17-20).  

Regarding claim 11, 10483370 in view of Pradhan and Xie teaches an interface between the dielectric layer and the work function metal layer is lower than an interface between the dielectric layer and the gate dielectric layer (claim 17).  

Regarding claim 12, 10483370 in view of Pradhan and Xie the interface between the dielectric layer and the gate dielectric layer is lower than an interface between the dielectric layer and the gate electrode layer (claim 17).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-3, 5, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et. Al. (US 20150041926 A1 hereinafter Pradhan) and further in view of Trevino et. Al. (US 9252238 B1 hereinafter Trevino).

	Regarding claim 1, Pradhan teaches in Figs. 2-20 with associated text a method for manufacturing a semiconductor structure, comprising: 
forming a fin structure 112 from a substrate 102 (Fig. 2); 
forming a gate dielectric layer 124 across the fin structure (Fig. 13, paragraph [0047]); 
forming a work function metal layer 156 over the gate dielectric layer (Fig. 14, paragraph [0047]); 
forming a gate electrode layer 162 over the work function metal layer (Fig. 16, paragraph [0049]); 
etching the work function metal layer (Fig. 18, paragraph [0051]); 
etching the gate dielectric layer (Fig. 18, paragraph [0051]); 
etching the gate electrode layer (Fig. 18, paragraph [0051]); and 
forming a dielectric layer 170 covering the gate dielectric layer, the work function metal layer, and the gate electrode layer (Fig. 20, paragraph [0052]), wherein the dielectric layer comprises a first portion (portion in part of the first trench from the work function layer to a first height the recitation first portion would not require the first portion to extend through the thickness of the dielectric layer) directly above the work function metal layer, a second portion (portion in part of the second trench from the gate dielectric layer to a second height greater than the first height) directly above the gate dielectric layer, and a third portion (portion in part of the third trench from the gate electrode layer to a third height greater than the second height) directly above the gate electrode layer, and the first portion is thicker than the second portion, and the second portion is thicker than the third portion (see figure below).
	Pradhan does not specify the etching the work function metal layer is to form a gap between a gate dielectric layer and the gate electrode layer; the etching the gate dielectric layer is to enlarge the gap; and the etching the gate electrode layer is from the enlarged gap.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the etching method taught by Trevino for etching the work function metal layer the gate dielectric layer and the gate electrode layer of Pradhan because according to Trevino such a method advantageously facilitates fabrication of a semiconductor structure with recessed gate layers (for instance, gate dielectric layer and one or more work-function layers) along with recessed gate material, having coplanar upper surfaces, within an upper surface of one or more gate structures, this coplanarity of recessed gate layers and recessed gate material advantageously facilitates in controlling "loading effects" between short channel and long channels devices and, in turn, improves over-all gate resistance of the resultant transistors (column 9, lines 30-40).




    PNG
    media_image1.png
    677
    600
    media_image1.png
    Greyscale

  

Regarding claim 2, Pradhan teaches the dielectric layer has a substantially flat top surface (Fig. 20).  

Regarding claim 3, Pradhan teaches an upper portion of the gate electrode layer is surrounded by27TSMC No.P20150163US02/0503-A39816D1USF/noelle/Dean the dielectric layer (upper surface is surrounded by the dielectric layer and a lower portion of the gate electrode layer is surrounded by the work function metal layer (Fig. 20).  
 
Regarding claim 5, Pradhan teaches the method for manufacturing the semiconductor structure as claimed in claim 1.
Pradhan does not specify the first portion of the dielectric layer is in a range from about 10nm to about 50nm.
Trevino teaches the depth of the recess similar to that of Pradhan which the dielectric layer fills is 15-40 nm (column 9, lines 25-29) so that the first portion may be defined to be for example 10 nm to less than 40 nm.
Therefore, the first portion of the dielectric layer is in a range from about 10nm to about 50nm would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 14, Pradhan teaches in Figs. 2-20 with associated text a method for manufacturing a semiconductor structure, comprising: 
forming a fin structure 112 from a substrate 102 (Fig. 2); 
forming a dummy gate structure 136 across the fin structure (Fig. 5, paragraph [0042]); 
forming gate spacers 144 on sidewalls of the dummy gate structure (Fig. 8, paragraph [0044]); 
removing the dummy gate structure to form a trench exposing the fin structure 154 (Fig. 12, paragraph [0047]); 

forming a work function metal layer 156 over the gate dielectric layer (Fig. 14, paragraph [0047]); 
forming a gate electrode layer 126 over the work function metal layer (Fig. 16, paragraph [0049]); 
etching the work function layer (Fig. 18, paragraph [0051]); 
etching the gate dielectric layer (Fig. 18, paragraph [0051]); and 
forming a dielectric layer 170 in the enlarged gap over the gate dielectric layer and the work function metal layer (Fig. 20, paragraph [0052]).  
	Pradhan does not specify the etching the work function metal layer is to form a gap between a gate dielectric layer and the gate electrode layer; and the etching the gate dielectric layer is to enlarge the gap.
	  Trevino teaches a method similar to that of Pradhan comprising etching a work function metal layer to form a gap A between a gate dielectric layer 212 and a gate electrode layer 216 (Fig. 2B, column 7, lines 43-45 and 55-57); and etching the gate dielectric layer to enlarge the gap (Fig. 2C, column 8, lines 29-31) so that by using the etching method of Trevino for etching the work function metal layer the gate dielectric layer  and the gate electrode layer of Pradhan the method would comprise etching the work function metal layer to form a gap between a gate dielectric layer and the gate electrode layer; and etching the gate dielectric layer to enlarge the gap.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the etching method taught by Trevino for etching the work function metal layer the gate dielectric layer and the gate electrode layer of Pradhan because according to Trevino such a method advantageously facilitates fabrication of a semiconductor structure with recessed gate layers (for instance, gate dielectric layer and one or more work-function layers) along with recessed gate material, having coplanar upper surfaces, within an upper surface of one or more gate structures, this coplanarity of recessed gate layers and recessed gate material advantageously facilitates in controlling "loading effects" between short channel and long channels devices and, in turn, improves over-all gate resistance of the resultant transistors (column 9, lines 30-40).

Regarding claim 15, Pradhan teaches the method for manufacturing the semiconductor structure as claimed in claim 14, further comprising: etching the gate electrode layer (Fig. 18, paragraph [0051]) wherein the dielectric layer covers a top surface of the gate electrode layer (Fig. 20, paragraph [0052]).  
	Pradhan does not specify the etching the gate electrode layer is after etching the gate dielectric layer to enlarge the gap.
	Trevino teaches etching the gate electrode layer after etching the gate dielectric layer to enlarge the gap (Fig. 2D, column 8, lines 54-56) so that by using the etching method of Trevino for etching the gate electrode layer of Pradhan so that the method would comprise etching the gate electrode layer would be after etching the gate dielectric layer to enlarge the gap.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the etching method taught by Trevino for etching the gate electrode layer of Pradhan because according to Trevino such a method advantageously facilitates fabrication of a semiconductor structure with recessed gate layers (for instance, gate dielectric layer and one or more work-function layers) along with recessed gate material, having coplanar upper surfaces, within an upper surface of one or more gate structures, this coplanarity of recessed gate layers and recessed gate material advantageously facilitates in controlling "loading effects" between short channel and long channels devices and, in turn, improves over-all gate resistance of the resultant transistors (column 9, lines 30-40).

Regarding claim 17, Pradhan teaches the dielectric layer is in direct contact with the gate spacers, the gate dielectric layer, the work function metal layer, and the gate electrode layer (Fig. 20).  

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan in view of Trevino as applied to claims 1 and 14 and further in view of Zhao (US 20150243564 A1 hereinafter Zhao).

Regarding claims 6 and 18, Pradhan in view of Trevino teaches the method for manufacturing the semiconductor structure as claimed in claims 1 and 14, wherein the work function metal layer is thicker than the gate dielectric layer.
Pradhan does not specify the work function metal layer is thicker than the gate dielectric layer.
	Zhao discloses in Fig. 2K with associated text a method similar to that of Pradhan in view of Trevino in which the thickness of a work function metal layer 203A is 5 to 20 angstroms (paragraph [0092]) and the thickness of a gate dielectric layer 5 to 15 angstroms (paragraph [0068]) so that the ranges include where the work function metal layer is thicker than the gate dielectric layer.
	However, making the structure of Pradhan so that the thickness of the work function metal layer is greater than the thickness of the gate dielectric layer would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Claims 7-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan and further in view of Trevino and still further in view of Xie et. Al. (US 20150076609 A1 hereinafter Xie).

Regarding claim 7, Pradhan teaches in Figs. 2-20 with associated text a method for manufacturing a semiconductor structure, comprising: 
forming a fin structure 112 from a substrate 102 (Fig. 2); 
forming a dummy gate structure 136 across the fin structure (Fig. 5, paragraph [0042]); 
forming gate spacers 144 on sidewalls of the dummy gate structure (Fig. 8, paragraph [0044]); 

forming a gate dielectric layer 124 covering a bottom surface and sidewalls of the trench (Fig. 13, paragraph [0047]); 
forming a work function metal layer 156 over the gate dielectric layer (Fig. 14, paragraph [0047]); 
forming a gate electrode layer 126 over the work function metal layer to fill the trench (Fig. 16, paragraph [0049]); 
etching the work function layer (Fig. 18, paragraph [0051]); 
etching the gate dielectric layer to expose a sidewall of the gate spacers (Fig. 18, paragraph [0051]); and 
forming a dielectric layer 170 covering the exposed sidewall of the gate spacers, a top surface of the gate dielectric layer, and a top surface of the work function metal layer (Fig. 20, paragraph [0052]).  
	Pradhan does not specify the etching the work function metal layer is to expose a sidewall of the gate dielectric layer; and the etching the gate dielectric layer is from the exposed sidewall of the gate dielectric layer.
	  Trevino teaches a method similar to that of Pradhan comprising etching a work function metal layer to expose a sidewall of the gate dielectric layer 212 (Fig. 2B, column 7, lines 43-45 and 55-57); and etching the gate dielectric layer from the exposed sidewall of the gate dielectric layer (Fig. 2C, column 8, lines 29-31) so that by using the etching method of Trevino for etching the work function metal layer the gate dielectric layer  and the gate electrode layer of Pradhan the method would comprise etching the work function metal layer to expose a sidewall of the gate dielectric layer; and etching the gate dielectric layer from the exposed sidewall of the gate dielectric layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the etching method taught by Trevino for etching the work function metal layer the gate dielectric layer and the gate electrode layer of Pradhan because according to Trevino such a method advantageously facilitates fabrication of a semiconductor structure with recessed gate layers (for instance, gate dielectric layer and one or more work-function layers) along with recessed gate material, having coplanar upper surfaces, within an upper surface of one or more gate structures, this coplanarity of recessed gate layers and recessed gate material advantageously facilitates in controlling "loading 
	Pradhan in view of Trevino still does not specify forming an isolation structure around a fin structure; and the dummy gate structure is extending over the isolation structure.
	Xie teaches forming an isolation structure 107 around a fin structure 106 (Fig. 3A, paragraph [0038]) similar to that of Pradhan; and
forming a dummy gate structure 124 extending over the isolation structure (Fig. 3B, paragraph [0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an isolation structure similar to that of Xie around the fin structure of Pradhan so that the dummy gate structure of Pradhan is extending over the isolation structure because according to Xie such a structure produces a thinner layer of the insulating material in the bottom of the trenches 102T so as to locally isolate the fins 106 from one another (paragraph [0039])

Regarding claim 8, Pradhan teaches a top surface of the dielectric layer is no higher than a top surface of the gate spacers (Fig. 20).  

Regarding claim 10, Pradhan teaches the method for manufacturing the semiconductor structure as claimed in claim 7, further comprising: etching the gate electrode layer (Fig. 18, paragraph [0051]) before forming the dielectric layer covering the exposed sidewall of the gate spacers, the top surface of the gate dielectric layer, and the top surface of the work function metal layer, wherein the dielectric layer covers a top surface of the gate electrode layer (Fig. 20, paragraph [0052]).  
	Pradhan does not specify the etching the gate electrode layer is after etching the gate dielectric layer from the exposed sidewall of the gate dielectric layer.
	Trevino teaches etching the gate electrode layer after etching the gate dielectric layer from the exposed sidewall of the gate dielectric layer (Fig. 2D, column 8, lines 54-56) so that by using the etching method of Trevino for etching the gate electrode layer of Pradhan so that the method would comprise etching the gate electrode layer after etching the gate dielectric layer from the exposed sidewall of the gate dielectric layer.


Regarding claim 13, Pradhan teaches an upper portion of the gate electrode layer is surrounded by27TSMC No.P20150163US02/0503-A39816D1USF/noelle/Dean the dielectric layer (upper surface is surrounded by the dielectric layer and a lower portion of the gate electrode layer is surrounded by the work function metal layer (Fig. 20).  

Claims 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et. Al. (US 20150041926 A1 hereinafter Pradhan) and further in view of Mukherjee et. Al. (US 20140070320 A1 hereinafter Mukherjee).

	Regarding claim 14, Pradhan teaches in Figs. 2-20 with associated text a method for manufacturing a semiconductor structure, comprising: 
forming a fin structure 112 from a substrate 102 (Fig. 2); 
forming a dummy gate structure 136 across the fin structure (Fig. 5, paragraph [0042]); 
forming gate spacers 144 on sidewalls of the dummy gate structure (Fig. 8, paragraph [0044]); 
removing the dummy gate structure to form a trench exposing the fin structure 154 (Fig. 12, paragraph [0047]); 
forming a gate dielectric layer 124 covering the fin structure exposed by the trench (Fig. 13, paragraph [0047]); 
forming a work function metal layer 156 over the gate dielectric layer (Fig. 14, paragraph [0047]); 

etching the work function layer (Fig. 18, paragraph [0051]); 
etching the gate dielectric layer (Fig. 18, paragraph [0051]); and 
forming a dielectric layer 170 in the enlarged gap over the gate dielectric layer and the work function metal layer (Fig. 20, paragraph [0052]).  
	Pradhan does not specify the etching the work function metal layer is to form a gap between a gate dielectric layer and the gate electrode layer; and the etching the gate dielectric layer is to enlarge the gap.
	  Mukherjee teaches in Figs. 1A-8B a method similar to that of Pradhan comprising etching a work function metal layer (120A or 220A) to form a gap (720A or 720B) between a gate dielectric layer 165 and a gate electrode layer (120B or 220B) (Fig. 7B, paragraph [0038])); and etching the gate dielectric layer to enlarge the gap (blanket etching gate electrodes paragraph [0039] to recess gate layers including gate dielectric as shown in final product in Fig. 1B) so that by using the etching method of Mukherjee for etching the work function metal layer and the gate dielectric layer of Pradhan the method would comprise etching the work function metal layer to form a gap between a gate dielectric layer and the gate electrode layer; and etching the gate dielectric layer to enlarge the gap.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the etching method taught by Mukherjee for etching the work function metal layer the gate dielectric layer and the gate electrode layer of Pradhan because according to Mukherjee such a method is advantageous in circuits where maximum consistency of gate electrode dimension is advantageous for analog transistor matching, or where retention of a greater amount of one or more gate materials enables advantageous tuning of transistor gate electrode work functions, transistors of a greater gate electrode z-height may be employed alongside circuits employing transistors with a recessed gate electrode where minimum parasitic gate capacitance is advantageous (paragraph [0015]).
  
Regarding claim 15, Pradhan teaches the method for manufacturing the semiconductor structure as claimed in claim 14, further comprising: etching the gate electrode layer (Fig. 18, paragraph 
	Pradhan does not specify the etching the gate electrode layer is after etching the gate dielectric layer to enlarge the gap.
	Trevino teaches etching the gate electrode layer after etching the gate dielectric layer to enlarge the gap (Fig. 2D, column 8, lines 54-56) so that by using the etching method of Trevino for etching the gate electrode layer of Pradhan so that the method would comprise etching the gate electrode layer would be after etching the gate dielectric layer to enlarge the gap.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the etching method taught by Trevino for etching the gate electrode layer of Pradhan because according to Trevino such a method advantageously facilitates fabrication of a semiconductor structure with recessed gate layers (for instance, gate dielectric layer and one or more work-function layers) along with recessed gate material, having coplanar upper surfaces, within an upper surface of one or more gate structures, this coplanarity of recessed gate layers and recessed gate material advantageously facilitates in controlling "loading effects" between short channel and long channels devices and, in turn, improves over-all gate resistance of the resultant transistors (column 9, lines 30-40).

Regarding claim 16, Pradhan in view of Mukharjee teaches the dielectric layer has a substantially flat top surface and an un-flat bottom surface.  

Regarding claim 17, Pradhan teaches the dielectric layer is in direct contact with the gate spacers, the gate dielectric layer, the work function metal layer, and the gate electrode layer (Fig. 20).  

Regarding claim 19, Pradhan in view of Mukharjee teaches, a topmost surface of the gate spacers (155 of Mukharjee) is higher than a topmost surface of the gate electrode layer (161A of Mukharjee), and a bottommost of the dielectric layer is lower than a topmost surface of the gate dielectric 

Regarding claim 20, Pradhan in view of Mukharjee teaches the semiconductor structure as claimed in claim 19, wherein the topmost surface of the gate dielectric layer (165 of Mukharjee) is lower than the topmost surface 261A of the gate electrode layer (220B of Mukharjee).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.